Citation Nr: 0920183	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-17 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from November 1965 to 
October 1967, including service in Vietnam from October 1966 
to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In February 2008 the veteran appeared at the Atlanta RO and 
testified by videoconference before the undersigned Veterans 
Law Judge sitting in Washington, D.C.  The transcript of that 
hearing is of record.

In March 2008 the Board remanded the matter for additional 
development, including attempted verification of the reported 
in-service stressor events and provision to the Veteran of a 
C&P examination.  For the reasons that follow the Board finds 
that further development is warranted.

The veteran reports that upon first arriving in Vietnam he 
worked as a "hatch team worker" in Da Nang Harbor, 
unloading freighters.  During his February 2008 hearing he 
testified that he was "shot at there a couple times, snipers 
at night."  He testified that he did this job for about a 
month and a half.  He reports that he was then reassigned to 
work as a Courier, which he says meant that he "carried 
money and documents from Da Nang, Tu Way [?]."  He reports 
that he delivered pay to soldiers on the first of the month, 
and said that it was during these occasions that he, upon his 
own volition, sometimes helped "unload choppers and vehicles 
with wounded comrades."  During his hearing he testified as 
follows:

It was at the Dan Nang Airport, and I 
can't tell you the time [judge].  I 
helped do it at the Da Nang Airport, I 
helped doing it at [C]ua Viet, and I 
helped doing it at the Da Nang Hospital.  

See, in my job, those areas were very big 
with R and R, Da Nang Hospital, Da Nang 
Airport.  I used to carry a lot of money 
there, spend a lot of time there.  And 
doing that, you would see these 
helicopters coming in.  And, you know, 
everyone else was so darn busy that, you 
know, you couldn't help but go out and 
try to help.  And at the Da Nang Hospital 
triage, bringing these guys off trucks, 
I'm talking about, you know, without 
legs, you know.

All of a sudden hey, man, you forgot 
this, and it was this guy's leg or his 
arm, and you would take that and put that 
with him as you lay him down, waiting for 
the doctors.  So it was, it was a lot to 
look at and a lot to do when you're only 
19, because that's how old I was at the 
time.

The veteran also testified that his base in Da Nang came 
under attack about "four or five times."  He further 
reported that he would "occasionally come under fire" while 
traveling "by M (mike) six down the Dong Ha river, going to 
Cua Viet."  He reports that "the round would bounce off the 
haul and rubber fuel blatter," and said that he would "pray 
the whole trip, not to get hit by a rickoshaying round."  He 
also reported as follows:

A few times I came under mortar attack 
while paying troops at Cua Viet.  I would 
throw all the money in a bag and head out 
to the closest bunker and wait for orders 
on where to send the returning fire.  On 
all my trips I would return fire and pray 
for the safety of all my surrounding 
comrades.  While traveling to Hue by 
chopper I would occasionally come under 
small arms fire.  The door gunner would 
return fire by filling the air with lead.

In 2003 the Veteran was diagnosed by a private physician with 
PTSD.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, in 
accordance with §4.125(a), of a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Service department records confirm that the Veteran was 
stationed in Da Nang, Vietnam, from October 1966 to October 
1967, but do not indicate that he served in combat.  See 
VAOPGCPREC 12-99.  Query by VA in April 2008 for 
corroboration from the service department of the events 
reported by the Veteran was fruitless; however, the Board 
notes that during the February 2008 hearing the Veteran's 
representative advised as follows:

there is an official Air Force history 
document.  It's titled Air Base Defense 
in the Republic of Vietnam from 1961 to 
1973 that reflects Da Nang being under 
attack several times, specifically 
during the months of February, March, 
July, and twice in September of 1967.  

Unfortunately, corroboration of the reported mortar attacks 
is not contained in the claims folder.  Inasmuch as the 
Veteran's claim hinges in part on whether his claimed in-
service stressor events are corroborated by credible 
supporting evidence, remand in accordance with 3.159(c) is 
warranted.  On remand a request should also be made for unit 
histories for the Camp Tien Sha Disbursing Unit, U. S. Naval 
Support Activity at Da Nang, Vietnam in 1967.  If a stressor 
is corroborated on remand, the Veteran should be accorded a 
new compensation and pension examination.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the U. S. Army & Joint Services 
Records Research Center (JSRRC), and any 
other appropriate agency for unit histories 
for the Camp Tien Sha Disbursing Unit, U. 
S. Naval Support Activity, Da Nang, 
Vietnam, for the time period October 1966 
to October 1967.  Also request verification 
of mortar attacks on the DaNang Air Base 
during February, March, July and September 
of 1967.  All efforts to obtain this 
information and evidence should be 
documented in the claims folder.  

2.  If corroboration of the mortar attacks 
is not obtained, contact the Veteran and 
his representative and request that they 
submit evidence of the mortar attacks from 
the book referenced by the representative 
during the hearing, Air Base Defense in the 
Republic of Vietnam from 1961 to 1973, and 
associate said with the claims file.  

3.  After completion of the above, if a 
stressor is corroborated, schedule the 
veteran for a psychiatric examination(s), to 
include evaluation of his claim for PTSD.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examiner should acknowledge such review in 
the examination report.  All indicated tests 
should be performed, and all findings 
reported in detail.  

The RO is to inform the examiner of the 
verified stressor(s).    If a diagnosis of 
PTSD is deemed appropriate, the psychiatrist 
should specify whether it is at least as 
likely as not (a probability of 50 percent 
or greater) that there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the examiner. 

If a diagnosis other than PTSD is returned, 
the examiner is requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability), or at least 
as likely as not (50 percent probability or 
greater) that the veteran's psychiatric 
disorder was incurred during active 
military service, or is related thereto.   

A rationale for each opinion should be set 
forth in the report provided.

4.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1), and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




